TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-13-00327-CV



              Appellants, The Texas Alcoholic Beverage Commission and
     Sherry Cook, Administrator// Cross-Appellant, D. Houston, Inc. d/b/a Treasures

                                              v.

               Appellee, D. Houston, Inc. d/b/a Treasures// Cross-Appellees,
         The Texas Alcoholic Beverage Commission and Sherry Cook, Administrator


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
      NO. D-1-GN-12-001750, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                           MEMORANDUM OPINION


               The Texas Alcoholic Beverage Commission (TABC) and Sherry Cook, in her official

capacity as TABC administrator, have filed a motion to abate this appeal pending resolution by

the Texas Supreme Court of the related mandamus proceeding, In re Texas Alcoholic Beverage

Commission and Sherry Cook, in her official capacity as TABC Administrator, cause number 13-

0513. We grant the motion.



                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Abated

Filed: November 6, 2013